Name: 2009/536/EC: Council Decision of 7Ã July 2009 on guidelines for the employment policies of the Member States
 Type: Decision_ENTSCHEID
 Subject Matter: employment;  accounting;  European construction;  labour market;  organisation of work and working conditions;  social protection
 Date Published: 2009-07-11

 11.7.2009 EN Official Journal of the European Union L 180/16 COUNCIL DECISION of 7 July 2009 on guidelines for the employment policies of the Member States (2009/536/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 128(2) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the European Economic and Social Committee (2), After consulting the Committee of the Regions, Having regard to the opinion of the Employment Committee, Whereas: (1) The Lisbon Strategy, as renewed in 2005, has placed emphasis on growth and jobs. The Employment Guidelines of the European Employment Strategy and the Broad Economic Policy Guidelines have been adopted as an integrated package, whereby the European Employment Strategy has the leading role in the implementation of the employment and labour market objectives of the Lisbon Strategy. (2) The examination of the Member States National Reform Programmes contained in the Joint Employment Report shows that Member States should continue to make every effort to address the following priority areas: attracting and retaining more people in employment, increasing labour supply and modernising social protection systems; improving adaptability of workers and enterprises; and increasing investment in human capital through better education and skills. (3) In view of the current economic crisis, the guidelines should also serve as a tool for meeting the immediate challenges of increasing unemployment and social exclusion. Policies in the immediate term include integrated flexicurity policies to facilitate the transition to work, matching the unemployed with available jobs, and skills upgrading. (4) In light of the Commissions examination of the National Reform Programmes, the focus should be on their effective and timely implementation, paying special attention to the agreed targets and benchmarks and the involvement of social partners. (5) The Employment Guidelines were adopted in 2008 with a validity of three years, during which time their updating should be strictly limited. (6) Member States should explore the use of the European Social Fund when implementing the Employment Guidelines. (7) In view of the integrated nature of the guideline package, Member States should fully implement the Broad Economic Policy Guidelines, HAS ADOPTED THIS DECISION: Article 1 The guidelines for Member States employment policies as set out in the Annex to Council Decision 2008/618/EC of 15 July 2008 on guidelines for the employment policies of the Member States (3) are maintained for 2009 and shall be taken into account by the Member States in their employment policies. Article 2 This Decision is addressed to the Member States. Done at Brussels, 7 July 2009. For the Council The President A. BORG (1) Opinion of 11 March 2009 (not yet published in the Official Journal). (2) Opinion of 13 May 2009 (not yet published in the Official Journal). (3) OJ L 198, 26.7.2008, p. 47.